Citation Nr: 1046373	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision, which granted service 
connection for hearing loss and assigned a noncompensable 
evaluation, effective February 7, 2005.

In a May 2005 statement, the Veteran expressed his desire to 
pursue a claim service connection for digestive problems as due 
to in-service lead exposure.  Because the agency of original 
jurisdiction has not adjudicated this issue, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by no worse than Level II hearing acuity for each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.85, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A February 2005 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  This letter 
informed the Veteran that additional information or evidence was 
needed to support his claim and notified him of both his, and 
VA's responsibility in procuring such information and evidence.  
See Pelegrini II, at 120-121.  Additionally, a March 2006 letter 
described how appropriate disability ratings and effective dates 
were assigned. 

In this regard, the Board notes that, where as here, service 
connection has been granted and the initial rating and effective 
date have been assigned, the claim of service connection has been 
more than substantiated.  It has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Accordingly, any deficiency in the VCAA 
notice issued to the Veteran in the current appeal is deemed 
harmless.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and VA and 
private medical records are in the file.  The Board acknowledges 
that the Veteran indicated in an April 2007 statement that his 
hearing disability requires evaluations every 6 months.  However, 
the Board also notes that the Veteran submitted 3 private hearing 
evaluations.  He gave no indication that he had more private 
hearing evaluations that he would be submitting, nor did he 
indicate that there were additional private hearing evaluations 
that he wished VA to obtain.  As such, the Board finds that all 
available records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The record 
contains sufficient evidence to make a decision on the claim.  

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  

The RO provided the Veteran with an examination for his hearing 
loss claim most recently in December 2008.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected hearing loss since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  Here, the December 2008 VA 
examiner conducted the appropriate diagnostic studies.  The Board 
finds this examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes that 
the examination in this case is adequate upon which to base a 
decision with regard to this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability.  The Veteran 
seeks a higher (compensable) rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

Most recently, the Veteran underwent a VA audiological 
examination in December 2008.  This audiological summary report 
of examination for organic hearing loss reflected puretone 
thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
35
45
55
85
LEFT
25
40
40
70

The average decibel loss was 55 for the right ear and 43.75 for 
the left ear.  Speech recognition ability was 86 percent in the 
right ear and 94 percent in the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level II for the right ear and a Level I for 
the left ear.  This warrants a 0 percent rating.  

The claims file also contains a VA audiological report from May 
2005.  This audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
30
35
65
LEFT
15
30
30
45

The average decibel loss was 37.5 for the right ear and 30 for 
the left ear.  Speech recognition ability was 94 percent for the 
right ear and 90 percent for the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level I for the right ear and a Level II for 
the left ear.  This warrants a 0 percent rating.  

The claims file also contains private audiological reports from 
October 2005, June 2006, and March 2007.  While speech 
recognition scores were recorded for both ears at these tests, 
there is no indication that these scores were obtained using the 
Maryland CNC test.  As noted above, the basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  Therefore, with no indication that these scores were 
obtained using the Maryland CNC test, the Board cannot use these 
results to evaluate the Veteran's hearing loss.  

The Board acknowledges the Veteran's request in the April 2007 VA 
Form 9 Appeal that these private audiological results be 
formatted so that they may be considered in the evaluation of his 
hearing loss disability.  However, the Board notes that the issue 
with these private audiological test results is not a matter of 
improper formatting, but rather that the testing itself was 
simply not conducted according to VA regulations.  VA is not 
failing to consider these results due to an improper format.  VA 
is simply unable to consider these results because there is no 
indication that the proper testing was conducted.  The Veteran 
was not advised of how to translate these test results into test 
results in accordance with VA regulations because there is no 
method of accomplishing this.  The appropriate testing according 
to VA regulations was simply not conducted.  

In summary, upon review of all relevant medical evidence of 
record, the Board finds that, based on the May 2005 and December 
2008 VA audiological test results, the medical evidence of record 
reflects that the Veteran's hearing loss meets the criteria for a 
noncompensable rating and no higher.  As such, an increased 
rating is not warranted.  In reaching this conclusion, the Board 
has considered the applicability of the appropriate regulation 
relating to exceptional hearing loss patterns.  As the 
audiological findings shown at the May 2005 and December 2008 VA 
examinations do not, however, provide evidence of exceptional 
hearing impairment, a compensable rating for the 
service-connected bilateral hearing loss pursuant to 38 C.F.R. § 
4.86 is not warranted.  

While the Board notes the difficulties the Veteran experiences as 
a result of his disability, his claim primarily hinges on a 
mechanical application of specifically defined regulatory 
standards.  The Board is bound by the very precise nature of the 
laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the 
Veteran's assertion set forth in an August 2006 statement that he 
has difficulty understanding conversations and hearing the 
television. 

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated in 
the regulations and rating criteria as defined.  Accordingly, the 
Board determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria set 
forth in the rating schedule.  Thus, the Board determines that 
the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
Further, the Veteran does not contend, and indeed medical 
evidence of record does not show, that he is unable to obtain and 
to maintain employment as a result of his service-connected 
bilateral hearing loss.  As such, any further discussion of a 
claim for a total rating based on individual unemployability is 
not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for compensable evaluation for the 
Veteran's bilateral hearing loss for any portion of the appeal 
period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application as there is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings has been considered and applied appropriately.  See 
Fenderson, supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


